Citation Nr: 1134193	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  02-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted an increased rating of 50 percent for service-connected PTSD.  

The Veteran filed a notice of disagreement with the rating action in June 2002, and in response, the RO issued a statement of the case in August 2002.  In September 2002, the Veteran perfected an appeal of the August 2002 rating determination to the Board.  

In May 2004, the Board remanded the case for further evidentiary development.  After the requested development was completed, the case was returned to the Board.  In a January 2008 decision, the Board increased the disability rating for PTSD to 70 percent.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Order, the Court granted a Joint Motion for Partial Remand by VA's Secretary and the Veteran, through his representative, and remanded the case to the Board for action consistent with the motion.  Notwithstanding the Board's favorable grant of the benefit sought on appeal (an increased rating of 70 percent), the parties agreed that "VA failed to provide a contemporaneous examination relative to the veteran's current level of PTSD" and that "[u]pon remand the BVA should ensure that Appellant is afforded a new examination in order to ascertain the current severity of his service-connected PTSD."  

In April 2010, the Board remanded the case for further evidentiary development in accordance with the motion.  The case has now been returned to the Board for further appellate action.

In June 2003, the Veteran testified at a Central Office hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Symptoms and the occupational and social impairment from the Veteran's PTSD are severe but are not productive of total impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 70 percent for his PTSD. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 35 (1999).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Under the General Rating Formula for Mental Disorders, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The factors listed in the rating formula are "examples" of conditions that warrant particular ratings as the use of the term "such as" demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2010).  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  Id.  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

One factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

When it is not possible to separate the effects of the service-connected condition and the nonservice-connected condition, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In an October 2001 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

The Veteran's current claim for increased compensation benefits was received in January 2002.  As discussed above, he is currently assigned a 70 percent disability rating effective November 6, 2001.  Such a high rating in itself is recognition that the Veteran's PTSD's symptoms cause severe impairment in his occupational and social functioning.  Entitlement to the maximum rating of 100 percent is a recognition that the symptoms are so severe that they result in or more nearly result in total impairment in occupational and social functioning.  The evidence in this case falls well short of that finding.  

VA treatment records dated from November 2001 to March 2009, Dr. J.B.'s December 2009 medical report, the March 2002 and May 2010 VA examination reports, and hearing testimony, show the Veteran's PTSD is manifested by symptoms that include  sleep disturbances, nightmares, night sweats, panic attacks, flashbacks, intrusive thoughts, isolative behavior, avoidance behavior, anger, unprovoked temper outbursts, impaired impulse control, depression, anxiety, irritability, lethargy, loss of interest in pleasurable activities, lack of energy, hypervigilance, exaggerated startle response, passive thoughts of suicide, problems with concentration/focusing on a particular subject, low frustration tolerance, short-term memory impairment, and difficulty with work and social relationships. 

The evidence shows that the Veteran has problems controlling his anger.  At the June 2003 Board hearing, the Veteran described an incident that occurred in 1999 in which he pulled a gun on a stranger who had run him off the road and had opened his car door.  The weapon did not discharge.  He claimed he had had two other incidents since then in which "[he] almost got in trouble."  A February 2003 VA treatment record shows the Veteran reported that he almost pulled a gun on a police officer that past summer [2002] because he refused to allow the Veteran on his land.  A June 2004 VA treatment record shows the Veteran reported that he daily regretted the incident with the motorist and the gun.  Dr. J.B.'s December 2009 medical report noted that the Veteran claimed to "continue" to experience homicidal ideations but nothing further was reported in connection with this notation.  In context, the Board observes that the "homicidal ideation" the Veteran has always reported on in detail was the past 1999 motorist incident.  He also reported the past 2002 police officer incident on one occasion.  VA treatment records dated through 2009 show the Veteran repeatedly denied current homicidal ideations on many occasions.  Indeed, the May 2010 VA examination report noted that there were no homicidal thoughts present.  The currently assigned rating recognizes that the Veteran has anger and an impaired impulse control with unprovoked irritability and a past history of violent behavior.  It is clear, however, that the Veteran's symptoms do not rise to the level of such severity that he is in persistent danger of hurting others.  

Dr. J.B.'s December 2009 medical report also noted that the Veteran claimed to "continue" to experience suicidal ideations but nothing further was reported in connection with this notation.  Again, in context, the Board observes that the Veteran has occasionally reported on passive thoughts of suicide.  VA treatment records show the Veteran has repeatedly denied current suicidal ideations with plan and intent.  At the May 2010 VA examination, the Veteran reported that he had 
some passive suicidal ideations "from time to time" but he denied plans or intent.  The currently assigned rating contemplates suicidal ideations and the Veteran's thoughts are only passive.  Thus, it is clear that the Veteran's symptoms do not rise to the level of such severity that he is in persistent danger of hurting himself.  

At the May 2010 VA examination, the Veteran's orientation was intact to person and place but not time.  He knew the month and year but not the day of the month.  On all previous mental status examinations, the Veteran has been described as oriented in all spheres.  The currently assigned rating contemplates spatial disorientation.  Merely missing the exact day of the month does not rise to the level of disorientation to time or place contemplated in the next higher rating.  

On one occasion the Veteran presented "moderately disheveled" which was at the December 2009 examination.  Dr. J.B. maintained that this was evidence of "deterioration in his personal hygiene."  On all other occasions the Veteran has presented as well groomed according to a review of the VA treatment records.  Additionally, at the May 2010 VA examination, he continued to present himself clean and appropriately dressed.  Occasional neglect of personal appearance and hygiene is contemplated in the currently assigned rating.  Also, the March 2002 VA examiner described that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  In 2009, Dr. J.B. reported that the Veteran completed his activities of daily living without assistance.  The May 2010 VA examiner reported that the Veteran had the ability to maintain minimum personal hygiene.  In regard to any problems with the activities of daily living, he had no problems with toileting, self-feeding, bathing, and dressing/undressing.  He had slight problems with household chores, grooming, and traveling.  He had moderate problems with shopping, engaging in sports/exercise, and other recreational activities.  He had severe problems with driving as he could not stay awake to drive.  The VA examiner maintained that his activities of daily living were impaired by physical conditions as well as psychiatric symptoms.  The Board observes that only driving poses a significant problem for the Veteran.  To the extent that the Veteran's sleep disturbances from PTSD impact his ability to do so (as opposed to daytime somnolence from diagnosed nonservice-connected severe obstructive sleep apnea), it is clear that the Veteran's symptoms overall are not so severe that he suffers intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene) as contemplated in a 100 percent rating.  The Veteran is indeed dependent on family members for transportation because of problems falling asleep while driving.  This activity, however, is simply not analogous to inability to dress or undress oneself, keep oneself ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  Thus, the Board is not persuaded that the symptom is evidence of total impairment.  

At the June 2003 Board hearing, the Veteran testified that he had no problems with his long-term memory but he could not remember what he did the day before.  He claimed he could not remember "names," but "names" of what (persons, places, things, or none of the foregoing) he did not specify.  The March 2002 VA examiner described the Veteran's short-term memory as severely impaired.  The May 2003 VA vocational rehabilitation examiner reported that the Veteran's recent memory exhibited "some" impairment.  Dr. J.B.'s December 2009 report noted that there was no obvious difficulty in the Veteran's tertiary memory but there was moderate impairment in his short-term memory.  VA treatment records dated in March 2002 and April 2005 noted that the Veteran's recent and remote memory were intact.  The May 2010 VA examiner reported that the Veteran indicated that his recent memory was "not real good" and that he often could not remember what he did the day before or keep up with appointments.  The examiner, however, found that the Veteran's remote, recent, and immediate memory was normal.  He remembered one out of three words after a five-minute interval, and one other with hints.  Memory impairment is contemplated in a lesser included disability rating.  See General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 (providing that a 50 percent rating contemplates impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks)).  The level of memory impairment shown here is not reflective of memory loss so severe that the Veteran cannot remember the names of family members or his own name.  

The Veteran has consistently shown intact judgment and insight, but he does have 
significant deficiencies in concentration.  The March 2002 VA examiner described the Veteran's current thought processes and thought content as within normal limits but his concentration was severely impaired.  The May 2003 VA vocational rehabilitation examiner observed that at times the Veteran exhibited difficulty in focusing on a particular subject, but that he was usually able to recover if given sufficient time and prompting.  He also experienced some problems in carrying out complex task instructions, although this improved somewhat when he was prompted and he was allowed extra time to respond.  His cognitive functioning was estimated to be in the above average range at the present time, although his functioning had become more erratic.  An April 2005 VA treatment record noted that the Veteran's concentration was impaired and he had difficulty focusing, but that his thinking was logical and goal directed without evidence of any obsessions, compulsions or phobias.  In December 2009, Dr. J.B. observed that the Veteran had a short attention span but there was no impairment in his receptive or expressive communication skills.  The May 2010 VA examiner observed that the Veteran had attention disturbance; he was easily distracted and he had a short attention span.  He was not able to do serial 7s, and he was not able to spell a word forward and backward.  His cognition was somewhat slowed but his thought content was unremarkable.  The Board observes that impaired concentration is contemplated in a lesser included disability rating.  See General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 (providing that a 50 percent rating contemplates impaired abstract thinking).  Also, the March 2002 VA examiner described the Veteran's speech as slow.  Thereafter, VA treatment records dated in March 2002, March 2003, April 2003, July 2006, February 2007, March 2007, June 2007, October 2007, January 2008, and July 2008 described his speech as clear, coherent, appropriate, logical, and goal directed.  The May 2010 VA examiner observed that the Veteran's speech was unremarkable.  He had little spontaneous speech and some vague responses.  The Board finds that the level of impairment in concentration, and speech, are not shown to be productive of gross impairment in thought processes or communication.  

Moreover, the March 2002 VA examiner stated that the Veteran had no delusions or hallucinations.  VA treatment records dated in April 2005, July 2006, February 2007, March 2007, June 2007, October 2007, January 2008, and July 2008 indicated that there was no evidence of any perceptual abnormalities in terms of audiovisual hallucinations, and that his thought processes were significant for absence of any overt lethal ideations, paranoia, or delusions.  The May 2010 VA examiner observed that the Veteran had no delusions; the Veteran also denied experiencing hallucinations.  Thus, the Veteran is not shown to have delusions or hallucinations, much less persistent delusions or hallucinations.  The VA examiner also observed that the Veteran did not exhibit inappropriate behavior.  

The Veteran has deficiencies in his ability to work.  The March 2002 VA examination report shows the Veteran asserted that he was unemployed due to the effects of his PTSD.  The May 2003 VA vocational rehabilitation examiner reported that the Veteran was seen at his request to evaluate his employability and feasibility for vocational rehabilitation.  The Veteran reported that he retired from teaching in 1989, at which time he entered private business as a realtor.  He reported that in 1999, his family told him he had to resign from the family real estate business because his temper outbursts were driving off customers.  He claimed he had not been able to work since 1999.  He asserted that he was able to continue working as long as he did because he was a workaholic and always put in long hours on his job, which helped block out many of his PTSD and depressive symptoms.  The Veteran reported that his physical problems included peripheral neuropathy of the extremities, history of surgery on both knees, right rotator cuff repair, and a history of shrapnel wound to the face.  Problems in his relationships with other people had deteriorated severely in recent years due to his PTSD which had adversely affected his job, family, and his ability to socialize with friends.  

The vocational rehabilitation examiner maintained that the Veteran presented with a long history of having difficulty in interacting with people at work and with friends and family members.  This inability to cope with the stress and pressures of competitive employment led to a deteriorating work performance for the last several years.  He was markedly impaired in responding appropriately to supervision and to co-workers on the job, and mildly impaired in being able to follow work instructions.  The examiner maintained that based on a review of the Veteran's medical records and the present evaluation, his symptoms limited his ability to process work procedures and instructions that were required in competitive employment.  In addition, the Veteran's emotional lability prevented him from getting along with co-workers without distracting them or exhibiting behavioral extremes.  The examiner contended that these "physical and psychiatric problems" markedly impaired the Veteran's ability to meet the demands of work on a sustained basis in a competitive work environment.  The examiner concluded that the Veteran did not meet the requirements for competitive employment.  

However, VA treatment records show that in May 2002, the Veteran reported that he and his wife were spending time at his lake home which he found very relaxing.  He asserted that he appeared to be disengaging more and more from business endeavors, and he indicated that he planned to completely retire from such activities in the near future.  In addition, an August 2004 record shows that the Veteran reported that he had to reduce his work schedule due to his neuropathy and chronic pain.  He therefore had an increase in symptoms (anger) so his family did not want him in the business.  Another August 2004 record showed the Veteran reported that ever since he had to cut down on his work due to the need for knee surgery, he had had more difficulty with his nightmares.  According to a May 2005 VA diabetes examination report, the Veteran was diagnosed with polysensorineuropathy in 1999 based on nerve conduction studies.  His symptoms began in 1998.  In November 2001, the Veteran complained of an increase in his PTSD symptoms manifested by sleep disturbances, irritability, and increased depression for reasons that included growing concern with his neuropathy that affected his mobility.  Thus, there is a conflict in the record concerning the circumstances surrounding the Veteran's retirement from his family business.  

Additional evidence includes Dr. J.B.'s December 2009 report in which he observed that the Veteran's last sustained employment was as a college instructor in 1989.  Dr. J.B. concluded that the Veteran appeared "substantially impaired" from sustaining even simple work related tasks due to the severity of his psychiatric difficulties and peripheral neuropathy.  The May 2010 VA examination report shows the examiner maintained that the Veteran prudently handled his benefit payments but he could not manage his financial affairs.  The examiner, however, then noted that while one of the Veteran's sons managed his money and paid the bills, the Veteran indicated that he could do that independently and the examiner agreed that he did appear competent to do so.  The Veteran reported that he retired from teaching in 1989 because of his inability to get along with the dean and other faculty members.  The examiner stated that at this time he was unlikely to be employable due to health status, depression, and "probably some symptoms of PTSD."  The examiner concluded that it was unlikely that he would be considered fully unemployable due to PTSD alone.  

Again, there is a conflict in the record concerning the circumstances surrounding the Veteran's retirement from his family business as the Veteran asserted that his PTSD symptoms alone caused him to become totally unemployable, but he also reported that difficulties with his physical disabilities significantly impacted his ability to work and also triggered an exacerbation of his PTSD symptoms.  It is the latter scenario that the Board finds credible as it is consistent with the other evidence of record.  In this regard, the Board observes that the May 2003 VA vocational rehabilitation examiner maintained that the Veteran's physical and psychiatric problems markedly impaired his ability to meet the demands of work on a sustained basis in a competitive work environment.  In December 2009, Dr. J.B. found that the Veteran was substantially impaired from sustaining work tasks due to psychiatric difficulties and peripheral neuropathy.  Significantly, that report stated that the Veteran was not currently taking any medications for control of his symptoms.  The May 2010 examiner noted that "the Veteran was not in mental health treatment at this time."  She essentially concluded that the Veteran was employable due to his psychiatric and physical symptoms, however, she concluded that it was "unlikely" that he was fully unemployable due to PTSD alone.  Severe difficulty in adapting to work or a work like setting is contemplated in the currently assigned rating, and the Board finds that the foregoing evidence is insufficient to show total occupational impairment due to psychiatric symptoms.   

The Veteran's relationship with his family appears intact but he has deficiencies in his ability to establish and maintain social relationships.  The March 2002 VA examination report shows the Veteran denied current social relationships and leisure pursuits.  He maintained that he tended to isolate himself from others.  He was no longer comfortable at church; he sat alone in the balcony with only the soundman.  He only trusted his wife and children.  He was unable to get emotionally close to others.  On Axis IV, the examiner noted that the Veteran had few friends, relationship difficulties due to PTSD, and social isolation.  At the June 2003 Board hearing, the Veteran testified that in the last year or two, he spent most of his time by himself up at his cabin on the lake.  His son had a shop and he might go over and see him every once in a while but most of his time he just stayed home.  In regard to whether he had any friends, he responded that he had "one partner that [he] picked up [...] out of partner zone development."  

VA treatment records show that in January 2002, the Veteran went on a five-day cruise which he found enjoyable.  Records on the Veteran's in-patient participation in a PTSD program from February 2003 to April 2003 show that while the Veteran complained that he had limited interests and he had difficulty being around and socializing with people, he was able to participate in several group therapy sessions, including family therapy group sessions, and group activities.  He even attended a "support our troops rally."  It was reported that the Veteran experienced minimal difficulty adjusting to the treatment process in the PTSD program.  He was motivated and participated well in the program.  After the PTSD program, the Veteran continued to participate in group therapy in May 2003.  It was reported that he engaged "heavily" in the conversation, and he related that he was doing well.  In December 2003, he contemplated re-entering the PTSD program which would have once again placed him in a setting in which he would have to interact with others.  In July 2004, the Veteran attended group therapy.  He underwent another in-patient PTSD program from August 2004 to September 2004.  He reported that he had been living in Florida for the last six months away from his family but his wife visited him "back and forth."  He claimed that he was staying at his vacation home in Florida because he was so easily angered.  He also reported that he and his wife were having difficulties getting along.  He again participated in group therapy in August 2004.  He reported that he was in regular contact with his family.  He also reported that he had one friend and that he was an avid reader.  In September 2004, he indicated that he only attended church to please his wife and that he looked forward to seeing his grandchildren.  In September 2004 he also attended group therapy sessions.  He attended recreation therapy in which he participated in table game play with peers for cognitive stimulation and interaction.  In October 2007 and January 2008, the Veteran reported that he always felt like he was not interested in things, but he tried to stay busy because this helped his dysphoria.  

Thereafter, in December 2009, Dr. J.B. reported that the Veteran indicated that he avoided social activities, and he no longer attended church.  He had friends but he rarely socialized.  The May 2010 VA examination report shows the Veteran reported that for the past six to seven years, he had been living in Florida where his son had a home with an apartment.  He traveled "every so often" to Gadsen where his wife of over 40 years lived; however, he was in Gadsen since the first of this year for medical treatment.  He maintained that he was not fighting with his wife; rather, they were just physically separated.  He indicated that they got along fine when he was in Florida but they had some "cross words" lately.  He also reported that his wife and son were using his real estate license and had built some houses in Florida and that his wife had his power of attorney.  He indicated that his three sons were very helpful and he had good relationships with them.  He also enjoyed seeing his three grandchildren.  He then denied having friendships or social relationships.  Also, he used to read but his vision was now too poor to read but when he was in Gadsen he would go fishing.  The examiner noted that the Veteran continued to be socially isolated with very limited pleasurable interests.  The examiner maintained that it was common for individuals with PTSD to have difficulty in relationships, to be socially isolated, and to have few pleasurable interests.  

While the Veteran has some social impairment, he is shown to have effective long-term relationships with his wife and sons.  VA treatment records show the Veteran's willingness to participate in group therapy sessions and recreational activities.  While the Veteran claimed at the May 2010 VA examination that he had no friends, only six months prior he reported that he did have some friends.  See Dr. J.B.'s December 2009 report.  His report in 2009 is consistent with prior reports that he had at least one friend.  Inability to establish and maintain effective relationships is contemplated in the currently assigned rating.  In this case, the evidence indicates that the Veteran has some social impairment, as noted.  

With regard to other evidence, the March 2002 examiner noted that the Veteran's symptoms appeared to be frequent and severe in nature.  On Axis I, the examiner provided a diagnosis of PTSD, chronic, severe and assigned a GAF score of 45.  The examiner concluded that the Veteran had severe social and occupational impairment due to PTSD.  At the June 2003 Board hearing, the Veteran's representative argued that the Veteran's symptoms met the criteria for a 70 percent rating.  VA treatment records show a GAF score of 45 in September 2002.  Records on the Veteran's in-patient participation in a PTSD program from February 2003 to April 2003 show diagnoses of PTSD, chronic, severe, and major depression, recurrent, severe on Axis I and a GAF score of 50 in February 2003.  In March 2003, a GAF score of 45 was assigned.  Thereafter, GAF scores of 45 and 50 were assigned.  In April 2005, diagnoses of PTSD and dysthymia were noted, and a GAF score of 55 was assigned.  From July 2006 to July 2008, GAF scores of 65 were assigned.  Outpatient treatment for psychiatric symptoms is not shown after 2008.  In the December 2009 medical report (a one-time evaluation), on Axis I, Dr. J.B. provided diagnoses of PTSD, moderate to severe, and Major Depression, recurrent, moderate.  Dr. J.B. assigned a GAF score of 41.  

Also, the May 2010 VA examination report shows the examiner stated that the Veteran's recent diagnosis of cancer was a current stressor.  The examiner noted that currently, the Veteran's re-experiencing symptoms were moderate in frequency, and moderately severe in intensity.  His avoidant and hyperarousal symptoms were persistent and moderate in intensity.  On Axis I, the examiner provided diagnoses of PTSD, chronic and depressive disorder, not otherwise significant.  The Veteran's re-experiencing, cue avoidance, and hyperarousal symptoms were due to PTSD. His significantly depressed mood, suicidal ideation [passive], and psychomotor retardation were due to the depressive disorder.  Common to both disorders was anhedonia, anergia, impaired concentration and memory, and social withdrawal.  The examiner explained that the relationship between PTSD and depressive disorder was unclear.  The examiner observed that records indicated that the Veteran had been depressed at least since entering mental health treatment through the VA in 2000; however, it was likely that the severity of his depression, which was prominent during the examination, had been exacerbated by his recent diagnosis of cancer.  It was also possible that some of the psychomotor retardation and slowed cognition noted on the exam were due to the effects of his medical conditions and chemotherapy.  The examiner assigned a GAF score of 50.  The examiner contended that the Veteran had significant impairment in psychosocial functioning from symptoms of PTSD and depressive disorder and that because of significant symptom overlap, it was not possible to clearly delineate the separate contribution of each to his functional impairment.  The examiner added however that depressive symptoms dominated the clinical picture during the examination and that the Veteran's depressive disorder was likely contributing significantly to the Veteran's functional impairment.  

The May 2010 VA examiner concluded that there was reduced reliability and productivity due to PTSD symptoms, but that there was not total occupational and social impairment due to PTSD signs and symptoms.  The examiner stated that the Veteran had moderately severe impairment in psychosocial functioning from symptoms of PTSD and depressive disorder.  The examiner noted that at least part of the social avoidance and limited interests as well as relationship problems could be attributed to the effects of PTSD as those were common problems in that disorder.  The examiner indicated that it was not clear if depressive symptoms were in part secondary to or independent of PTSD.  In this decision, the Board has not attempted to dissociated symptoms due to the Veteran's depressive disorder from his PTSD symptoms.  See Mittleider, 11 Vet. App. at 182.  

The VA examiner concluded that the Veteran had moderately severe impairment in psychosocial functioning from symptoms of PTSD and depressive disorder, and she assigned an overall GAF score of 50.  The other examiners described the Veteran's symptoms as moderate, moderate to severe, or severe.  Throughout the appeal period, GAF scores ranged from 41 to 65.  The lowest scores (41 to 50) are reflective of serious symptoms and serious impairment in social and occupational functioning, which is consistent with the currently assigned 70 percent disability rating.  In summary, the Board finds that the assignment of a maximum 100 percent disability rating is not warranted.    

The Board has not assigned staged ratings as the factual findings do not show distinct time periods that the Veteran's disability warranted different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of 70 percent is provided for certain manifestations of the service-connected PTSD disability but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In a May 2004 VCAA letter, the Appeals Management Center (AMC) provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, including the assignment of an effective date, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The claim was last readjudicated in the September 2010 supplemental statement of the case.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims files includes VA and private treatment records and reports of VA examinations.  The Board finds the March 2002 and May 2010 VA examination reports are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise "informed of the relevant facts," including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, submitting evidence and providing testimony at the Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  There has been substantial compliance with the directives of the May 2004 and April 2010 Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, in April 2010, the Board remanded the claim in order to afford the Veteran an examination, and in May 2010, this was done.  The examination report shows that it was based on a review of the Veteran's C-file, as directed by the Board.  The Board therefore finds that VA's duty to assist has been met.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

A rating in excess of 70 percent for PTSD is denied.


REMAND

In the May 2004 Remand, the Board recognized that during the June 2003 Board hearing, the Veteran's representative asserted that the Veteran was entitled to TDIU.  The Board noted that as the Veteran's claim of entitlement to TDIU had not been adjudicated by the RO, it was referred to the RO for appropriate action.  In the January 2008 decision, the Board recognized that no action was taken on the TDIU claim.  Accordingly, the Board again referred the Veteran's claim of entitlement to TDIU to the RO for appropriate action.    

In a December 2008 VCAA letter, the Veteran was advised that the RO was working on several claims, including a claim for TDIU.  In April 2009, the Veteran returned the letter with a signed handwritten message that read, "I do not wish to be considered for individual unemployability."  Also, an August 2009 Report of Contact noted that the Veteran indicated that he wanted the TDIU claim withdrawn.  In the April 2010 Remand, the Board recognized the withdrawal of the TDIU claim.  

Specifically, in a statement attached to the May 2011 motion to advance on the docket, the Veteran maintained that he recalled the conversation he had with a VA employee in August 2009 (memorialized in the Report of Contact).  He claimed that he never intended to waive a claim for TDIU.  Rather, he thought the conversation concerned VA's pension program.  He indicated that he wanted to continue to pursue the claim of entitlement to TDIU.  The Board notes that having withdrawn his appeal in 2009, the TDIU claim ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996).  Nevertheless, as noted above, there is evidence of the Veteran's unemployability due to psychiatric and/or physical disabilities, and it appears that the TDIU issue has been raised anew.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  For these reasons, the Board remands the TDIU issue to the RO for additional evidentiary development and adjudication of this issue in the first instance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Send the Veteran a VCAA notice letter with respect to the issue of entitlement to TDIU. 

2.  The claims file, to include a copy of this Remand, should be referred to an appropriate medical professional(s) for an opinion on whether the Veteran's service-connected disabilities (PTSD, diabetes mellitus Type 2, peripheral neuropathy of the upper extremities, diabetic neuropathy of the lower extremities, and migraine headaches) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements. All opinions expressed should be accompanied by supporting rationale.

If the above opinion cannot be provided without further examination, then the Veteran should be scheduled for any necessary examination.

3.  Thereafter, adjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


